UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1538


JOHN B. KIMBLE,

                  Plaintiff – Appellant,

          v.

RAJESH K. RAJPAL, M.D.; RAJESH K. RAJPAL, trading as See
Clearly Vision Group, L.L.C.,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-00298-CMH-IDD)


Submitted:   October 30, 2014               Decided:   November 14, 2014


Before NIEMEYER and      THACKER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John B. Kimble, Appellant Pro Se.        Thomas Clyde          Marriner,
COWDREY THOMPSON PC, Easton, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John B. Kimble filed a civil action against Rajesh K.

Rajpal, M.D., and related corporate parties, asserting Virginia

tort   law      claims    under    diversity    jurisdiction.       The    district

court dismissed the action for lack of jurisdiction and denied

Kimble’s subsequent Fed. R. Civ. P. 59(e) motion seeking relief

from     that     judgment.          Kimble    appealed,     and    we    affirmed.

Kimble v. Rajpal, 566 F. App’x 261, 263-64 (4th Cir. 2014) (Nos.

13-2140, 14-1024).           After our opinion issued, Kimble filed a

motion and amended motion “to reinstate and substitute parties,”

which the district court denied.               Kimble also filed a Rule 59(e)

motion    seeking        reconsideration       of   that   order.        Kimble   now

appeals the orders denying these post-appeal motions.

             We review these orders for abuse of discretion.                      See

Equal Rights Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 603

(4th Cir. 2010); Robinson v. Wix Filtration Corp., 599 F.3d 403,

407 (4th Cir. 2010).              Our review of the record demonstrates no

abuse of discretion, as Kimble was not entitled to reinstate his

claims with new parties or to continue the litigation on its

merits following our opinion affirming its dismissal.                       Insofar

as Kimble’s informal brief raises claims unrelated to the orders

at issue in this appeal, these arguments are not properly before

us.



                                           2
           Accordingly,       we   affirm   the   district    court’s    orders.

We   dispense   with   oral    argument     because    the   facts   and   legal

contentions     are   adequately    presented     in   the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       3